Fourth Court of Appeals
                           San Antonio, Texas
                                 JUDGMENT
                              No. 04-12-00819-CR

                              Rafael Reyes SMITH,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

          From the 186th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2011CR7442
                Honorable Maria Teresa Herr, Judge Presiding

BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

SIGNED January 15, 2014.


                                         _____________________________
                                         Sandee Bryan Marion, Justice